DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “over part of the circumference”, but it’s not established what circumference or what structure to which this pertains. “The circumference” is then a term lack of an antecedent basis. Changing the term to “a circumference” does not obviate the rejection because it’s not clear what circumference is being referenced.
Claim 7 recites the limitation “plastic comprising fibers chosen from glass-fibers and carbon-fibers”. It’s unclear to one of ordinary skill in the art if the limitation requires both carbon and glass, or only one, as the claims were originally constructed with an “and/or” and the claim recites “chosen from” as in it could be either one.
Claim 10 recites that the support structure is “a single integral piece”. However, claim 1 has been amended to construct the support structure out of a plurality of segment parts. It’s not clear how the claims are able to be both segmented and a single integral piece.
Claim 15 recites the limitation “the gearwheel”. However, such limitation is not referenced until claim 2, and claim 15 depends upon claim 1. As such, there is a lack of antecedent basis.
Claim 17 recites the limitation “the support structure is between the gearwheel and the flange connection assigned to the gearwheel”. Indeed, when looking at the originally filed disclosure such as Figure 3, the support structure is arranged between the rotor hub (112) and the gearwheel (114), but it’s not clear that this is what’s being claimed due to confusing wording.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph (EP 3242013).
Regarding claims 1, 8, 10, and 12, Rudolph discloses a wind power plant comprising: a first structural element (2), a second structural element (31), a bearing assembly (13, 131, 132, Figures 3-4), wherein the first structural element is rotatably mounted on the second structural element by the bearing assembly (Paragraph 40; implicit in bearing structure utilized for rotating relative structural elements), a first flange connection between the first structural element and the bearing assembly, a second flange connection between the second structural element and the bearing assembly (Paragraphs 40-41; the flange connection between nacelle and outer ring 132 of the bearing), and at least one drive (12), held by a support structure (11) the at least one drive configured to rotate the first structural element relative to the second structural element (Paragraph 40), wherein the support structure is plate-shaped (Figure 3 shows 11 as a plate shape) and arranged at one of the first or second flange connections (Paragraph 32; Figures 3-4), wherein the support structure comprises a plurality of segment parts that each extend coaxially over part of the circumference, wherein the plurality of segment parts includes a first segment part and a second segment part, wherein the first segment part has at least one mount for the at least one drive and is constructed of a metallic material (Paragraph 32; “The azimuth support disk 11 can be designed, for example, as a sheet metal or cast part, as a complete or segmented component”; thereby the support structure is made of a metallic material, can be segmented or a single integral piece, and the mount includes metallic material since the support structure is constructed of a metallic material).
Regarding claim 2, Rudolph discloses the wind power plant according to claim 1 above. Rudolph further discloses a gearwheel is assigned to one of the structural elements, and wherein the drive has at least one driving pinion that is operatively connected to the gearwheel (paragraph 33; inner ring 131 includes gear teeth).
Regarding claims 3-4, Rudolph discloses the wind power plant according to claim 1 above. Rudolph further discloses the support structure has a plurality of openings in a predetermined pattern, and wherein the bearing assembly of the flange connection corresponding to the support structure has corresponding openings in a same pattern, wherein the plurality of openings configured to receive connectors configured to couple the support structure to the flange connection, and the bearing assembly comprises a bearing ring, and wherein the plurality of openings of the bearing assembly are formed on the bearing ring (see Figures 3-4, unlabeled openings are utilized around the circumference of the bearing ring 131 and the plate 11, each would implicitly include connectors therethrough to fix them together).
Regarding claim 5, Rudolph discloses the wind power plant according to claim 1 above. Rudolph further discloses the support structure has a first number of installation mounts (receptacles 111) and a second number of drives mounted in the installation mounts, wherein the first number is greater than the second number (Paragraph 35; “In practice, fewer than fifteen azimuth drives 12 will be mounted on the azimuth support disk 11. The receiving openings 111 in the azimuth support disk 11 that then remain free can be used for maintenance and repair purposes.”).
Regarding claims 6 and 17, Rudolph discloses the wind power plant according to claim 2 above. Rudolph further discloses the support structure is arranged adjacent to the gearwheel (Paragraph 33). The support structure (11) is between the gearwheel (inside of the bearing ring) and the flange connection of the other structural element (Figure 7).
Regarding claim 15, Rudolph discloses the wind power plant according to claim 1 above. Rudolph further discloses the support structure has a substantially cylindrical opening that is coaxial with at least one of the bearing ring and the gearwheel (see Figure 3, central opening is coaxial with all circumferential elements including the bearing ring and the internal gearwheel teeth).
Regarding claim 16, Rudolph discloses the wind power plant according to claim 5 above. Rudolph further discloses the installation mounts or the plurality of openings are constructed of metallic material, and are therefore considered “reinforced” with metal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (EP 3242013) in view of Kosuri (US 9915245).
Rudolph discloses the wind power plant according to claim 1 above.
Rudolph fails to teach the support structure is made of plastic comprising fibers chosen from glass-fibers and carbon-fibers.
Kosuri teaches a reinforcing structure for a bearing in a wind turbine (Figure 2). The reinforcing structure is constructed as a plate (31), and may be constructed of plastic comprising fibers chosen from carbon-fibers (“The further reinforcement for reinforcing the pitch bearing may advantageously be of cast iron, steel, carbon fiber, Kevlar and/or a combination of these materials.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of Rudolph such that it is constructed of a plastic chosen from carbon-fibers as taught by Kosuri for the purposes of providing a lightweight and reinforced material for the bearing support structure, thereby providing sufficient reinforcement and reducing weight.
Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (EP 3242013) in view of Klinner (DE 102011113372).
Rudolph discloses the wind power plant according to claim 1 above.
Rudolph fails to teach the support structure has a thickness of 100 mm or less, in particular 10 mm to 100 mm.
Klinner teaches a wind power plant with a bearing reinforcement portion (9) which is connected to the bearing (Figure 4c). The total height (H) is 10 cm, which is 100 mm, and the reinforcement portion is less than the total height. Further, the thickness is more than 10% of the total height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of Rudolph such that the support structure has a thickness of 10 to 100 mm as taught by Klinner for the purposes of reducing the weight and material as much as possible to provide sufficient reinforcement to the bearing, thereby reinforcing the bearing but also reducing the weight.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (EP 3242013).
Regarding claim 13;
Rudolph discloses the wind power plant according to claim 1 above. Rudolph further discloses a nacelle (2) and a tower. The first structural element is the nacelle and the second structural element is the tower.
Rudolph therefore fails to explicitly teach the first structural element is a “main carrier” positioned within the nacelle.
The Examiner takes official notice that “main carriers” that connect the nacelle to the tower are well known and provide the support between the nacelle and the tower for the purposes of yawing the nacelle around the tower. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind power plant of Rudolph such that the first structural element is a “main carrier” for the purposes of reducing damage to the nacelle. It is known to utilize an intermediary connection between the support structure and the nacelle so that it is not directly connected to the nacelle.
	Regarding claim 14;
		Rudolph discloses the wind power plant according to claim 1 above.
	Rudolph fails to teach the structure as being a rotor blade and a rotor hub, and the drive is a pitch drive. 
	Bearing arrangements in wind turbines are well known to be switch between their yaw and pitch arrangements depending on the engineering requirements of the wind turbine. Since the bearing arrangement of Rudolph is utilized for yaw, it therefore would have been well known to rearrange the arrangement such that it is for a blade and hub pitch drive arrangement instead, as yaw/pitch arrangements are known to be swapped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yaw arrangement of Rudolph such that it is a pitch arrangement instead, thereby the first structural element is a blade and the second structural element is the hub and the drive assembly is a pitch drive, as none but the expected result of pitch a blade is achieved.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (EP 3242013) in view of Kirchner (US 7780417).
Rudolph discloses the wind power plant according to claim 1 above.
Rudolph fails to teach the mounts are made of a hardened metallic material.
Rudolph further discloses the mounts are made of a metallic material, including cast material. Kirchner teaches a mounting element for a bearing in a wind turbine, the mounting constructed of a hardened metal (“In a preferred extension, the stiffening element according to the present invention is made from metal. In doing so, steel or a cast material can be used. As the cast material, cast iron with nodular graphite is preferably used, for instance corresponding to DIN EN 1563 (EN-GJS-400-18, for instance).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounts of Rudolph such that they are constructed of a hardened metal as taught by Kirchner for the purposes of providing a sufficiently hard material able to handle loads and reduce damage; the material is known for its art suited purpose and is therefore obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745